DETAILED ACTION
 	This Office Action is in response to the amendment filed on 07/09/2021 in which claims 1, 3-21, and 23-26 are presented for examination on the merits. Claims 1, 3-21, and 23-26, now re-numbered as claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
 				Allowable Subject Matter
1.	  Claims  1, 3-21, and 23-26 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 18, 25, and 26 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.  
Specifically, the substances of applicant’s arguments in pages 12-13 of the REMARKS filed on 07/09/2021 has been fully considered. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.

 Further, Castinado et al. discloses a system for tokenization and token selection associated with wearable device transactions  comprises one or more memory devices; one or more processing devices operatively coupled to the one or more memory devices; and computer instruction code stored in the one or more memory devices and structured to cause the one or more processing devices to: receive an indication that a user is in possession of the wearable device, the wearable device being associated 
Khassanov et al. (US 20190327311 A1, prior art on the record) discloses data access device that obtains service provider credentials in a way other than the service provider inserting a service provider smart card into the data access device. In various such embodiments, the service provider credentials are retrieved wirelessly from an object carried by or on the service provider or their proxy, such as by a smartphone or other communications device, a name tag or other identification badge, a device worn in the manner of a watch or glasses, a tag sewn into clothing, etc. In various embodiments, such wireless communication is via, for example, WiFi, Bluetooth, NFC, RFID, infrared, etc. In some embodiments, the user's credentials are provided in one or more of these alternative manners (Khassanov, Paragraph 0046).
 	Further, Khassanov et al. discloses that the data access device accesses the user's encrypted data in a manner other than reading it from a smart card inserted into the data access device. In various such embodiments, the data access device reads and writes the user's encrypted data wirelessly, such as on a smartphone or other communications device carried by the user. In some embodiments, the data access device reads and writes the user's encrypted data on an Internet server (Khassanov, Paragraph 0047).
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a transmission interface for receiving power from an external device; a physiological characteristic detecting circuit for detecting user's touch actions and physiological characteristics. 
 	The subject matters of the independent claims 1, 18, 25, and 26 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..wherein if the user's identity is successfully confirmed by both the on-token secure chip and the on-card secure chip, the control circuit conducts a corresponding key backup operation or key restoration operation between the on-token secure chip and the on-card secure chip, BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/511,751Docket No.: 6024-0314PUS1 Reply dated July 9, 2021wherein if the user's identity is successfully confirmed by both the on-token secure chip and the on-card secure chip, the control circuit conducts the corresponding key backup operation or key restoration operation between the on-token secure chip and the on-card secure chip according to a chronological order of the user's touch actions and the user's card-placing actions...” in combination with the rest of the limitations recited in the independent claim (emphasis added), as set forth in claim 1 and similar to claims 18, 25, and 26.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 18, 25, and 26 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498